Boyce, J.,
charging the jury, in part:
It is admitted that the accused and the prosecuting witness were married on the tenth day of June, 1916, and that the former communicated syphilis to his wife.
[1] A husband may commit an assault and battery upon his wife, notwithstanding the marriage relation. State v. Buckley, 2 Harr. 552.
[2] A wife in confiding her person to her husband does not consent to cruel treatment, or to infection with a loathsome disease. A husband, therefore, knowing that he has such a disease, and concealing the fact from his wife, by accepting her consent, and communicating the infection to her, inflicts on her physical abuse, and injury, resulting in great bodily harm; and he becomes, notwithstanding his marital rights, guilty of an assault, and indeed, a completed battery. 2 Bish. Crim. Law, § 72b (2).
If the accused knew he was infected with syphilis, and his infection was unknown to his wife, the intent to communicate the disease to her by having sexual intercourse with her, may be inferred from the actual results.
If the jury should find from the evidence that the accused, knowing that he was infected with a venereal disease, and, without informing his wife of the fact, had sexual intercourse with her after such knowledge had been communicated to him, and thereby infécted her with the disease, their verdict should be guilty.
If the jury should find that the accused, during the period he had sexual relations with his wife, did not know that he was infected with a venereal disease, and that he did not communicate with his wife after being informed that he was infected, their verdict should be not guilty.
Verdict guilty.